 1   AARON D. FORD
      Attorney General
 2   MICHELLE DI SILVESTRO ALANIS (Bar No. 10024)
      Supervising Senior Deputy Attorney General
 3   State of Nevada
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
 5    (702) 486-3268 (phone)
      (702) 486-3773 (fax)
 6   E-mail: malanis@ag.nv.gov
     Attorneys for Defendant, State of Nevada
 7
     ex rel. its Department of Public Safety,
 8   Nevada Highway Patrol

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                      FOR THE DISTRICT OF NEVADA
11

12
       DANNY LYNN LITTLEFIELD, an                          Case No.: 2:13-cv-01021-RFB-EJY
13     individual,
14                            Plaintiff,                    STIPULATION AND PROPOSED ORDER
15                                                            FOR DISMISSAL WITH PREJUDICE
       vs.
16
       STATE OF NEVADA, ex rel. its
17     DEPARTMENT OF PUBLIC SAFETY,
       NEVADA HIGHWAY PATROL
18

19                            Defendant.

20

21

22           Plaintiff, DANNY LYNN LITTLEFIELD, by and through his attorney, MICHAEL P.

23   BALABAN, ESQ. of the LAW OFFICES OF MICHAEL P. BALABAN and Defendant, STATE OF

24   NEVADA, ex rel. DEPARTMENT OF PUBLIC SAFETY, NEVADA HIGHWAY PATROL, by and

25   through their attorneys, AARON D. FORD, Attorney General for the State of Nevada, and MICHELLE

26   DI SILVESTRO ALANIS, Supervising Senior Deputy Attorney General, hereby stipulate and agree

27   pursuant to Fed. R. Civ. P. 41(a), the Court may dismiss Plaintiff’s action, in its entirety, with prejudice,

28   with each party to bear its own attorney’s fees and costs.



                                                     Page 1 of 2
 1          IT IS FURTHER STIPULATED that the calendar call currently scheduled for October 15, 2019,

 2   at 1:30 p.m. and the trial currently scheduled for October 21, 2019 at 9:00 a.m. be vacated.

 3

 4   DATED this 24th     day of September, 2019.          DATED this 24th day of September , 2019.

 5   AARON D. FORD
     Attorney General
 6

 7
     By:    /s/ Michelle Di Silvestro Alanis                      By:     /s/ Michael P. Balaban
 8   Michelle Di Silvestro Alanis (Bar No. 10024)                 Michael P. Balaban, Esq. (Bar No. 9370)
     Supervising Senior Deputy Attorney General                   Law Office of Michael P. Balaban
 9   Attorney for Defendant State of Nevada                       10726 Del Rudini Street
     Department of Public Safety, Nevada Highway Patrol           Las Vegas, NV 89141
10                                                                mbalaban@balaban-law.com
                                                                  [Permission to sign electronically received
11                                                                in writing]
12

13

14                                                   ORDER
15          Based on the foregoing stipulation of the parties:
16          IT IS HEREBY ORDERED that the case is dismissed, in its entirety, with prejudice, each party
17   to bear their own attorney’s fees and costs.
18          IT IF FURTHER ORDERED the calendar call currently scheduled for October 15, 2019, at 1:30
19   p.m. and the trial currently scheduled for October 21, 2019 at 9:00 a.m. be vacated.
20          IT IS SO ORDERED.
21          DATED this 25th day of           September            , 2019.
22

23

24                                                  HONORABLE RICHARD F. BOULWARE
25                                                  UNITED STATES DISTRICT COURT JUDGE

26

27

28



                                                    Page 2 of 2
